Judgment, Supreme Court, New York County (Robert Straus, J.), rendered June 29, 2006, convicting defendant, after a jury trial, of assault in the second degree and unlawful imprisonment in the first degree, and sentencing him to a term of two months of intermittent incarceration to be served on weekends concurrent with five years’ probation, unanimously affirmed.
The court properly permitted the People to introduce evidence of conflicts between defendant and the victim before and after the incident at issue, including evidence of defendant’s aggressive and controlling behavior. To the limited extent that this conduct constituted uncharged crimes or bad acts, it was relevant to defendant’s motive, and it provided necessary background regarding the couple’s relationship that tended to explain aspects of the victim’s testimony that might otherwise have been unbelievable or suspect (see People v Steinberg, 170 AD2d 50, 72-74 [1991], affd 79 NY2d 673 [1992]). The probative value of this evidence outweighed its prejudicial effect, which the court minimized by means of thorough limiting instructions. Concur—Lippman, PJ., Saxe, Nardelli, Williams and Moskowitz, JJ.